Kirby, J., (after stating the facts.) It is contended for appellee that appellant waived his landlord’s lien, if he had one, when he consented that Fairmon should furnish supplies to Adams, a subtenant on his place, and also that appellee was an innocent purchaser of the bale of cotton without notice of the landlord’s lien. The law gives every landlord a lien upon the crop grown on the demised premises in any year for the rent that shall accrue for such year, which continues for six months after such rent becomes due and payable, and the person subrenting lands or tenements can only be held responsible for the rent of such as are cultivated or occupied by him. It is not lawful for the tenant who has sublet any portion of the lands to take or collect rent from the subtenant before final settlement with the landlord, without his written direction, and, if the principal tenant fails to pay the landlord the rent due, only the amount paid by the subtenant upon such written direction of the landlord can be deducted from the pro rata amount of rent for which the land cultivated by the subtenant would otherwise be liable to such landlord. Kirby's Digest, § § 5032, 5035, 5037, 5038. A landlord is also given a lien for advances of supplies to his tenants and employees to enable them to make and gather the crop, and this lien is superior to any mortgage of the crop by the tenant. Thus it appears that the landlord has a lien upon all the crop grown on the demised premises in any year for the rent, without regard to whether such crop shall be raised by the tenant, and without regard, also, to any contractor agreement between the tenant and a subtenant for rent. The statute limits the liability of the subtenant to the landlord for rent of such lands as are occupied by him, which liability the subtenant can discharge only by payment of the pro rata amount of rent for the lands occupied by him directly to the landlord, or to the tenant upon the landlord’s written direction. Murphy v. Myar, 95 Ark. 37; Lemay v. Johnson, 35 Ark. 231; Montague v. Mial, 89 N. C. 137; Applewhite v. Nelms, 71 Miss. 482, 14 So. 442; Phillips v. Burrows, 64 Mo. App. 351; Beck v. Minnesota & W. Grain Company, 131 Ia. 62, 107 N. W. 1032, 7 L. R. A. (N. S.) 930. The evidence is undisputed that there was due from the lessee, Williams, to the landlord, appellant, the entire rent for the year, of $6 per acre for the twenty-eight acres occupied by the subtenant, Adams, at the time the bale of cotton attached herein was purchased by Atkins. Such being the case, the appellant was entitled to have all of said bale of cotton subjected to the payment of the rent of said land, and could proceed by the statutory attachment against the tenant, or any purchaser from him with notice of the lien of the landlord, in possession thereof. 2. We do not think the testimony shows any waiver of the landlord’s lien by the agreement that Fairmon should furnish supplies to the subtenant, Adams, but at most only that he thereby waived his right to furnish such supplies and consented that Fairmon might do it. Neither does the fact that he consented, at a time when the crop was in a favorable condition and it appeared that enough would be produced to more than pay the rent, to the payment of one-half the value of the first bale to the supply merchant amount to a waiver of his lien for rent upon all the remaining crop of the subtenant. The purchase of the bale of cotton by appellee from one holding the ginner’s receipt therefor would not constitute him an innocent purchaser thereof. Section 5036, Kirby’s Digest; Noe v. Layton, 69 Ark. 551. The evidence also tends to show that appellee was told by the landlord, Jacobson, that Adams was a tenant on his place; that he and the landlord together looked for this bale of cotton at the gin, and that Jacobson told him at the time that Fairmon had the ginner’s receipt for the Adams bale of cotton, which, if true, was sufficient to put him on inquiry, which, if made, would easily have disclosed the lien, and he can not be regarded an innocent purchaser. Murphy v. Myar, supra; Neal v. Brandon, 70 Ark. 79; Merchants & Planters Bank v. Myer, 56 Ark. 499. The evidence on this point can be said to be conflicting, and there was a question for the jury, and the court erred in directing a verdict against appellant. It was undisputed that Jacobson, appellant, was entitled to judgment against his tenant, Williams, for the unpaid rent, the case being tried upon the theory that the landlord was entitled to but half the value of the bale of cotton for rent, which was tendered him and also that appellee, Atkins, was an innocent purchaser thereof. For the errors indicated, the judgment is reversed, and the cause remanded for a new trial.